DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/30/2019, 10/24/2019 and 01/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
3.	Claims 22 and 34 are objected to because of the following informalities:  
In Claim 22, a limitation recites “a proximity-based service (ProSe) function based on the identifier of the remote device before the receiving the initial device message; and,” (emphasis added)  should read as “a proximity-based service (ProSe) function based on the identifier of the remote device before receiving the initial device message; and”(emphasis added). 
In Claim 34, a limitation recites “obtain an identifier of the relay device; and” (emphasis added). The word “and” should be removed at the end of the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




5.	Claims 21-26 and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claims 21-22, 28-29 and 36-37 recites the phrase “and/or” in limitations. For example, in Claim 21, a limitation recites “wherein the non-access stratum message of the remote device comprises the identifier of the remote device, and/or wherein the initial device message comprises the identifier of the remote device” However, it is unclear whether the applicant is trying to claim both features or one of the two features recited, and therefore failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. Claims 22, 28-29 and 36-37 suffer similar deficiencies and rejected using the same rationale.
Dependent Claims 22 and 29 are also rejected based upon their respective dependence from Claims 21 and 28.
Note: For the examination purposes, examiner is interpreting “and/or” in above claims as “or”.
Claim 23 recites in a limitation “obtaining, by the mobility management entity of the remote device, non-access stratum context information of the remote device based on “the identifier of the remote device” (Emphasis added). However, there is no prior recitation of “an identifier of the remote device” in the claim or the claim which it depends on (i.e. Claim 20). There is insufficient antecedent basis for this limitation in the claim. 

Claims 30-33 are dependent upon Claim 27 and recite “the identifier of the apparatus” in the claims. However, there is no prior recitation of “an identifier of the apparatus” in the claims or the claim which they depends on (i.e. Claim 27). There are insufficient antecedent basis in limitations in the claims.
Claims 37-39 are dependent upon Claim 34 and similarly recite “the identifier of the remote device” in the claims. However, there is no prior recitation of “an identifier of the remote device” in the claims or the claim which they depends on (i.e. Claim 34). There are insufficient antecedent basis in limitations in the claims. 
Claim 34 recites in a limitation “obtain an identifier of the relay device” and recites in  another limitation “wherein the initial device message comprises the non-access stratum message of the remote device and an identifier of the relay device”. However, it is unclear whether the applicant is trying to refer to the same identifier of the relay device or a different one in the latter limitation.  There is insufficient antecedent basis in the claim. 
Dependent Claims 35-39 are rejected based upon their respective dependence from Claim 34. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0039472 A1, hereinafter Liu) in view of Rohit et al. (US 2013/0188551 A1, hereinafter Rohit).

Regarding Claim 34,
Liu discloses a base station (Liu: ¶ [0050] UE establishes a Radio Resource Control
(RRC) connection with the eNB, See Fig. 2A-eNB), comprising: 
(Liu: ¶ [0206] All or parts of the content in the technical schemes provided in the preceding embodiments can be implemented through software programming. The software programs can be stored in accessible storage media, including the hard disk, compact disk, and floppy disk in a computer); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (Liu: ¶ [0206] All or parts of the content in the technical schemes provided in the preceding embodiments can be implemented through software programming. The software programs can be stored in accessible storage media, including the hard disk, compact disk, and floppy disk in a computer): 
receive a first radio resource control message sent by a relay device (Liu: ¶ [0054] The RN forwards the received RRC Connection Complete message to the eNB), wherein the first radio resource control message comprises a non-access stratum message of a remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME, ¶ [0056] Initial UE message carries the NAS message, See Fig. 2A Steps 201, 202, 203); 
identify the remote device requesting to access a network by using the relay device based on the first radio resource control message (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI)); 
send an initial device message to a mobile management entity of the remote device (Liu: ¶ [0055] After receiving the RRC Connection Complete message, the eNB sends an Initial UE message to the MME through an Sl-AP interface), wherein the initial device message comprises the non-access stratum message of the remote device and an identifier of the relay device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME, ¶ [0056] Initial UE message carries the NAS message, See Fig. 2A Steps 201, 202, 203); 
receive an initial context setup request message from the remote device (Liu: ¶ [0083] MME sends an Initial Context Setup Request to the eNB through an Sl-AP interface, ¶ [0084] eNB receives the Initial Context Setup Request); 
set up context information for the remote device based on the initial context setup request message (Liu: ¶ [0083] MME sends an Initial Context Setup Request to the eNB through an Sl-AP interface, where the request carries the NAS message after the security processing by using the shared key between the RN and the MME, and the NAS message encapsulates parameters such as the KeNB1 or KeNB1 after security processing, UE capability, ¶ [0084] eNB receives the Initial Context Setup Request, but not obtains the KeNB1 because no shared
key between the RN and the MME is available for decryption, then sends the NAS message after security processing or the KeNB1 after security processing); and 
send a second radio resource control message to the relay device (Liu: ¶ [0084] sends the NAS message after security processing or the KeNB1 after security processing that is carried in the request to the RN through a Security Mode Command (SMC), See Fig. 2B step 216).
However, it is noted that Liu does not explicitly disclose:
obtain an identifier of the relay device; and 
send an initial device message to a mobile management entity of the remote device, wherein the initial device message comprises the non-access stratum message of the remote device and an identifier of the relay device.
(Rohit: [Abstract]), and UE 20 generates either single or multiple bearers resource request
within a single NAS message thereby triggering the establishment of RRC connection with the RN 10…, When the RN 10 receives the UE NAS Message (Step 2), from UE 20, the RN 10 adds (Step 3) the received 'UE NAS Message' with the identity of the said relay node 'RN_ID' (i.e. NAS message with added RD Identifier) to be sent to the MME_UE 101a via Donor eNB 30…, RN_TAG is then transmitted from the RN 10 to the MME_UE 101a via DeNB 30 (i.e. base station obtains relay identifier) (Rohit: ¶¶ [0066-0067]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rohit in the teachings of Liu. A person having ordinary skill in the art would have been motivated to do so because if the MME_UE 101a finds that the UE NAS Message does not pertain to UE 20 bearer request, then the received message is handled as 'other control plane signalling message'. If the MME_UE 101a does not grant UE 20 bearer request, then MME_UE 101a generates 'UE NAS message for bearer resource reject' and forwards it for UE 20 via DeNB 30 (Rohit: ¶ [0067], also see ¶ [0006]).

Regarding Claim 35,
Claim 35 is dependent on Claim 34, and the combination of Liu and Rohit discloses all the limitations of Claim 34.  Liu further discloses send, to the remote device, a third radio resource control message for the remote device to generate a key used to protect communication security between the remote device and the relay device, wherein the third radio resource control message includes a security parameter required for generating the key (Liu: ¶ [0086] sends ID of the determined algorithm, KSIASME NCC, and other parameter to the UE through an SMC, ¶ [0087] UE uses the same method as the MME to derive KeNB1 according to an agreement with the core network during network access, and initializes a value of NH to KeNB1 , and that of NCC to 0, ¶ [0088] the UE and RN can derive the security keys used for user plane and control plane (encryption or integrity protection keys) of the air interface by using the
shared KeNB1 through a selected key algorithm).

Regarding Claim 36,
Claim 36 is dependent on Claim 34, and the combination of Liu and Rohit discloses all the limitations of Claim 34. Liu further discloses wherein the mobility management entity of the remote device is further configured to: obtain authorization relationship information based on an identifier of the remote device (Liu: ¶ [0057] MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI, ¶ [0059] HSS finds a shared key K corresponding to the UE according to the IMSI of the UE, randomly generates a random number RAND, and generates an Authentication Vector (AV) corresponding to the UE, ¶ [0061] HSS returns an Authentication Data Response to the MME, ¶ [0062] response carries the AV); and 
verify whether the remote device is allowed to access the network by using the relay device based on the identifier of the remote device, the identifier of the relay device, and the authorization relationship information, wherein the non-access stratum message of the remote device comprises the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), ¶ [0056] Initial UE message carries the NAS message), and/or wherein the initial device message comprises the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), ¶ [0056] Initial UE message carries the NAS message).
However, Liu does not explicitly disclose:
verify whether the remote device is allowed to access the network by using the relay device based on the identifier of the remote device, the identifier of the relay device, and the authorization relationship information, wherein the non-access stratum message of the remote device comprises the identifier of the remote device, and/or wherein the initial device message comprises the identifier of the remote device.
However, Rohit further discloses the RN 10 adds (Step 3) the received 'UE NAS Message' with the identity of the said relay node 'RN_ID' to be sent to the MME_UE 101a via Donor eNB 30…, 'UE NAS Msg+RN_ID' means that it is a tagged message essentially consisting of UE NAS Message and RN 10 Identity…,(In case of multiple relay nodes in sequence, 'RR Request' message
comprises of bearer resource request for the respective relay nodes, as shown in FIG.10) (Rohit: ¶ [0067], See also Fig. 10-RN1~RNn (i.e. a list of relay node IDs), and determines if the received message is a RN_TAG message seeking for bearer establishment of UE 20. If the received message is not a RN_TAG message, then it treats it as other control plane signalling message as shown in 904. If the received message is a RN_TAG message, seeking for bearer establishment of UE 20, at 905 it grants the bearer request of UE and at 907, generates 'Sl-AP message for UE' (i.e. verifying whether the RN is allowed to access a network…) (Rohit: ¶ [0073], also see ¶ [0067], Fig. 10 multiple RNs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rohit in the teachings of Liu and Ouyang. A person having ordinary skill in the art would have been motivated to do so because if the  (Rohit: ¶ [0067], also see ¶ [0006]).

Regarding Claim 37,
Claim 37 is dependent on Claim 34, and the combination of Liu and Rohit discloses all the limitations of Claim 34. Liu further discloses wherein the mobility management entity of the remote device is further configured to: obtain authorization relationship information from a user data management entity (Liu: ¶ [0057] MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, and sends an Authentication Data Request to a Home Subscriber Server (HSS), ¶ [0059] HSS… generates an Authentication Vector (AV) corresponding to the UE, ¶ [0061] HSS returns an Authentication Data Response to the MME, ¶ [0062] response carries the AV) and/or a proximity-based service (ProSe) function based on the identifier of the remote device; and 
store the authorization relationship information on the mobility management entity of the remote device (Liu: ¶ [0063] The MME saves the received AV and sends a User Authentication Request to the eNB through the Sl-AP interface).
Rohit further discloses if MME_UE 101a grants the request, an 'Sl-AP message for UE' is generated and forwarded to DeNB 30. DeNB 30 receives the 'Sl-AP message for UE' (Step 6) and forwards to RN. Simultaneously MME_UE generates a relay node resource request (RR Request) message to be sent to MME_RN 101b. (In case of multiple relay nodes in sequence, 'RR Request' message comprises of bearer resource request for the respective relay nodes, as shown in FIG.10) (Rohit: ¶ [0067]), and if the received message is a RN_TAG message, seeking for bearer (Rohit: ¶ [0073], See also Claim 4-- wherein granting includes storing relay node identities (RN_IDs)).

Regarding Claim 38,
Claim 38 is dependent on Claim 34, and the combination of Liu and Rohit discloses all the limitations of Claim 34. Liu further discloses wherein the mobility management entity of the remote device is further configured to: obtain non-access stratum context information of the remote device based on the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME where the UE capability indicates encryption and integrity protection algorithms that are supported by the UE, ¶ [0056] Initial UE message carries the NAS message, ¶ [0057] After receiving the Initial UE message, the MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, also see ¶ [0064] NAS message that encapsulates information such as RAND, AUTN, and KSIASME); and 
perform an integrity check on the non-access stratum message of the remote device (Liu: ¶ [0053] a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI)…, and sends an Authentication Data Request to a Home Subscriber Server (HSS), ¶ [0057] After receiving the Initial UE message, the MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, ¶ [0060] AV includes…a Message Authentication Code (MAC), ¶ [0068] the calculated MAC value with the MAC value parsed from the received AUTN to verify whether they are consistent).

Regarding Claim 39,
Claim 39 is dependent on Claim 34, and the combination of Liu and Rohit discloses all the limitations of Claim 34. Liu further discloses wherein the mobility management entity of the remote device is further configured to: obtain non-access stratum context information of the remote device based on the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME where the UE capability indicates encryption and integrity protection algorithms that are supported by the UE, ¶ [0056] Initial UE message carries the NAS message, ¶ [0057] After receiving the Initial UE message, the MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, also see ¶ [0064] NAS message that encapsulates information such as RAND, AUTN, and KSIASME); 
generate a key used to protect communication security between the remote device and the relay device, based on the non-access stratum context information (Liu: ¶ [0078] the MME further derives a shared key of an access link corresponding to the UE, assuming KeNB1, and performs security processing for the shared key according to the related parameter, ¶ [0080] process of deriving the shared key of the access link corresponding to the UE may be: obtaining KeNB1 through a Key Derivation Function (KDF) function according to parameters such as the root key KASME and NAS Count, Also see ¶ [0081]); and 
 (Liu: ¶ [0083] MME sends an Initial Context Setup Request to the eNB through an Sl-AP interface, where the request carries the NAS message after the security processing by using the shared key between the RN and the MME, and the NAS message encapsulates parameters such as the KeNB1 or KeNB1 after security processing, UE capability, Next Hop (NH), and Next Hope Chaining Counter (NCC), ¶¶ [0080, 0084]).

11.	Claims 20-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0039472 A1, hereinafter Liu) in view of Ouyang et al. (CN-106304036-A, hereinafter Ouyang) and further in view of Rohit et al. (US 2013/0188551 A1, hereinafter Rohit).

Regarding Claim 20,
Liu discloses a method (Liu: [Abstract] a method, a device, and a system for establishing a security mechanism for an air interface…, method includes: performing security processing for a shared key of an access link according to a shared key between a relay node and a mobility management entity), comprising: 
receiving, by a mobility management entity of a remote device from a base station (Liu: ¶ [0055] After receiving the RRC Connection Complete message, the eNB sends an Initial UE message to the MME through an Sl-AP interface, ¶ [0206]), an initial device message, wherein the initial device message comprises a non-access stratum message of the remote device and an identifier of a relay device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME, ¶ [0056] Initial UE message carries the NAS message, See Fig. 2A Steps 201, 202, 203); and
sending, by the mobility management entity of the remote device to the base station, an initial context setup request message after determining that the association relationship is verified (Liu: ¶ [0083] MME sends an Initial Context Setup Request to the eNB through an Sl-AP interface, where the request carries the NAS message after the security processing by using the shared key between the RN and the MME, and the NAS message encapsulates parameters such as the KeNB1 or KeNB1 after security processing, UE capability, ¶ [0084]).
However, it is noted that Liu does not explicitly disclose:
receiving, by a mobility management entity of a remote device from a base station, an initial device message, wherein the initial device message comprises a non-access stratum message of the remote device and an identifier of a relay device; and
triggering, by the mobility management entity of the remote device based on the initial device message, verification on an association relationship between the remote device and the relay device.
However, Ouyang from the same field of endeavor as the claimed invention discloses the original MME obtains the context of the remote UE in the coverage of the cell according to the GUTI of the remote UE. The original MME acquires the context of the remote UE according to the GUTI of the remote UE, obtains the first identifier of the remote UE according to the context of the remote UE, and the first identifier is…, International Mobile Subscriber Identity (International Mobile Subscriber Identity): an IMSI) or an IP address…, MME sends a first identifier of the remote UE to the P-GW; the P-GW determines an uplink service flow template according to the first identifier of the remote UE (hereinafter referred to as a TFT)…, uplink TFT contains the relay UE to map the uplink data packet of the remote UE to the uplink packet filter of  (i.e. triggering, by the mobility management entity….)(Ouyang: [Page 5, also see Page 6- S203, S205, Page 8-S505, S507]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ouyang in the teachings of Liu. A person having ordinary skill in the art would have been motivated to do so because to ensure
that the IP address adopted by the remote UE to access the network by the relay UE is consistent with the IP address adopted by the remote UE in the cell coverage range, thereby ensuring the continuity of data transmission (Ouyang: [Page 5]).
However, it is noted that Liu and Ouyang do not explicitly disclose:
receiving, by a mobility management entity of a remote device from a base station, an initial device message, wherein the initial device message comprises a non-access stratum message of the remote device and an identifier of a relay device.
However, Rohit from the same field of endeavor as the claimed invention discloses method and system of bearer management signalling in a communication network comprising of transporting bearer resource request message of both the UE and RN via DeNB to managing entity of UE (Rohit: [Abstract]), and UE 20 generates either single or multiple bearers resource request
within a single NAS message thereby triggering the establishment of RRC connection with the RN 10…, When the RN 10 receives the UE NAS Message (Step 2), from UE 20, the RN 10 adds (Step 3) the received 'UE NAS Message' with the identity of the said relay node 'RN_ID' to be sent to the MME_UE 101a via Donor eNB 30…, RN_TAG is then transmitted from the RN 10 to the MME_UE 101a via DeNB 30 (Rohit: ¶¶ [0066-0067]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rohit in the teachings of Liu and Ouyang. A person having ordinary skill in the art would have been motivated to do so because if the  (Rohit: ¶ [0067], also see ¶ [0006]).

Regarding Claim 21,
Claim 21 is dependent on Claim 20, and the combination of Liu, Ouyang and Rohit discloses all the limitations of Claim 20. Liu further discloses wherein the triggering the verification comprises: obtaining, by the mobility management entity of the remote device, authorization relationship information based on an identifier of the remote device (Liu: ¶ [0057] MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI, ¶ [0059] HSS finds a shared key K corresponding to the UE according to the IMSI of the UE, randomly generates a random number RAND, and generates an Authentication Vector (AV) corresponding to the UE, ¶ [0061] HSS returns an Authentication Data Response to the MME, ¶ [0062] response carries the AV); and
verifying, by the mobility management entity of the remote device, whether the remote device is allowed to access a network by using the relay device based on the identifier of the remote device, the identifier of the relay device, and the authorization relationship information, wherein the non-access stratum message of the remote device comprises the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), ¶ [0056] Initial UE message carries the NAS message), and/or wherein the initial device message comprises the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), ¶ [0056] Initial UE message carries the NAS message).
However, Liu and Ouyang do not explicitly disclose:
verifying, by the mobility management entity of the remote device, whether the remote device is allowed to access a network by using the relay device based on the identifier of the remote device, the identifier of the relay device, and the authorization relationship information, wherein the non-access stratum message of the remote device comprises the identifier of the remote device, and/or wherein the initial device message comprises the identifier of the remote device.
However, Rohit further discloses the RN 10 adds (Step 3) the received 'UE NAS Message' with the identity of the said relay node 'RN_ID' to be sent to the MME_UE 101a via Donor eNB 30…, 'UE NAS Msg+RN_ID' means that it is a tagged message essentially consisting of UE NAS Message and RN 10 Identity…,(In case of multiple relay nodes in sequence, 'RR Request' message
comprises of bearer resource request for the respective relay nodes, as shown in FIG.10) (Rohit: ¶ [0067], See also Fig. 10-RN1~RNn (i.e. a list of relay node IDs), and determines if the received message is a RN_TAG message seeking for bearer establishment of UE 20. If the received message is not a RN_TAG message, then it treats it as other control plane signalling message as shown in 904. If the received message is a RN_TAG message, seeking for bearer establishment of UE 20, at 905 it grants the bearer request of UE and at 907, generates 'Sl-AP message for UE' (i.e. verifying whether the RN is allowed to access a network…) (Rohit: ¶ [0073], also see ¶ [0067], Fig. 10 multiple RNs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rohit in the teachings of Liu and Ouyang. A person having ordinary skill in the art would have been motivated to do so because if the  (Rohit: ¶ [0067], also see ¶ [0006]).

Regarding Claim 22,
Claim 22 is dependent on Claim 21, and the combination of Liu, Ouyang and Rohit  discloses all the limitations of Claim 21. Liu further discloses obtaining the authorization relationship information from a user data management entity (Liu: ¶ [0057] MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, and sends an Authentication Data Request to a Home Subscriber Server (HSS), ¶ [0059] HSS… generates an Authentication Vector (AV) corresponding to the UE, ¶ [0061] HSS returns an Authentication Data Response to the MME, ¶ [0062] response carries the AV) and/or a proximity-based service (ProSe) function based on the identifier of the remote device before the receiving the initial device message.
storing the authorization relationship information on the mobility management entity of the remote device (Liu: ¶ [0063] The MME saves the received AV and sends a User Authentication Request to the eNB through the Sl-AP interface).
Rohit further discloses if MME_UE 101a grants the request, an 'Sl-AP message for UE' is generated and forwarded to DeNB 30. DeNB 30 receives the 'Sl-AP message for UE' (Step 6) and forwards to RN. Simultaneously MME_UE generates a relay node resource request (RR Request) message to be sent to MME_RN 101b. (In case of multiple relay nodes in sequence, 'RR Request' message comprises of bearer resource request for the respective relay nodes, as shown in FIG.10) (Rohit: ¶ [0067]), and if the received message is a RN_TAG message, seeking for bearer (Rohit: ¶ [0073], See also Claim 4-- wherein granting includes storing relay node identities (RN_IDs)).

Regarding Claim 23,
Claim 23 is dependent on Claim 20, and the combination of Liu, Ouyang and Rohit  discloses all the limitations of Claim 20. Liu further discloses wherein the triggering the verification comprises: obtaining, by the mobility management entity of the remote device, non-access stratum context information of the remote device based on the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME where the UE capability indicates encryption and integrity protection algorithms that are supported by the UE, ¶ [0056] Initial UE message carries the NAS message, ¶ [0057] After receiving the Initial UE message, the MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, also see ¶ [0064] NAS message that encapsulates information such as RAND, AUTN, and KSIASME); and 
performing an integrity check on the non-access stratum message of the remote device based on the non-access stratum context information (Liu: ¶ [0053] a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI)…, and sends an Authentication Data Request to a Home Subscriber Server (HSS), ¶ [0057] After receiving the Initial UE message, the MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, ¶ [0060] AV includes…a Message Authentication Code (MAC), ¶ [0068] the calculated MAC value with the MAC value parsed from the received AUTN to verify whether they are consistent).

Regarding Claim 24,
Claim 24 is dependent on Claim 20, and the combination of Liu, Ouyang and Rohit  discloses all the limitations of Claim 20. Liu further discloses wherein the method further comprises: obtaining, by the mobility management entity of the remote device, non-access stratum context information of the remote device based on the identifier of the remote device (Liu: ¶ [0053] RRC Connection Complete message carries a Non-Access Stratum (NAS) message which encapsulates information such as a UE capability, Globally Unique Temporary Identifier (GUTI), and root key identity KSIASME where the UE capability indicates encryption and integrity protection algorithms that are supported by the UE, ¶ [0056] Initial UE message carries the NAS message, ¶ [0057] After receiving the Initial UE message, the MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI carried in the Initial UE message, also see ¶ [0064] NAS message that encapsulates information such as RAND, AUTN, and KSIASME); and 
generating, by the mobility management entity of the remote device based on the non- access stratum context information, a key used to protect communication security between the remote device and the relay device (Liu: ¶ [0078] the MME further derives a shared key of an access link corresponding to the UE, assuming KeNB1, and performs security processing for the shared key according to the related parameter, ¶ [0080] process of deriving the shared key of the access link corresponding to the UE may be: obtaining KeNB1 through a Key Derivation Function (KDF) function according to parameters such as the root key KASME and NAS Count, Also see ¶ [0081]), 
(Liu: ¶ [0083] MME sends an Initial Context Setup Request to the eNB through an Sl-AP interface, where the request carries the NAS message after the security processing by using the shared key between the RN and the MME, and the NAS message encapsulates parameters such as the KeNB1 or KeNB1 after security processing, UE capability, Next Hop (NH), and Next Hope Chaining Counter (NCC), ¶¶ [0080, 0084]).

Regarding Claim 25,
Claim 25 is dependent on Claim 20, and the combination of Liu, Ouyang and Rohit  discloses all the limitations of Claim 20. Liu further discloses wherein the method further comprises: sending, by the mobility management entity of the remote device, a first verification request message to a mobility management entity of the relay device for the mobility management entity of the relay device to verify the association relationship between the remote device and the relay device based on the first verification request message (Liu: ¶ [0083] MME sends an Initial Context Setup Request to the eNB through an Sl-AP interface, where the request carries the NAS message after the security processing by using the shared key between the RN and the MME, and the NAS message encapsulates parameters such as the KeNB1 or KeNB1 after security processing, UE capability, ¶ [0084] sends the NAS message after security processing or the KeNB1 after security processing that is carried in the request to the RN, ¶ [0085] RN extracts the NAS message after security processing or the KeNB1 after security processing from the SMC, and obtains the KeNB1 by performing decryption by using the shared key between the RN and the MME, ¶ [0086] RN determines an algorithm for deriving the security keys used for user plane and control plane according to the encryption and integrity protection algorithms supported by the RN and the UE, and sends ID of the determined algorithm, KSIASME NCC, and other parameter to the UE through an SMC, ¶ [0092]), wherein the first verification request message comprises the identifier of the remote device and the identifier of the relay device.
	However, Liu does not explicitly disclose:
	sending, by the mobility management entity of the remote device, a first verification request message to a mobility management entity of the relay device for the mobility management entity of the relay device to verify the association relationship between the remote device and the relay device based on the first verification request message, wherein the first verification request message comprises the identifier of the remote device and the identifier of the relay device.
However, Ouyang further discloses the MME accessing the network through the relay UE is referred to as the target MME…, the original MME determines the context information of the remote UE according to the GUTI of the remote UE and sends the context information of the
remote UE to the target MME; the target MME receives the context information of the remote UE sent by the original MME, and the target MME acquires the first identifier of the remote UE from the context information of the remote UE (Ouyang: [Page 6]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ouyang in the teachings of Liu. A person having ordinary skill in the art would have been motivated to do so because to ensure that the IP address adopted by the remote UE to access the network by the relay UE is consistent with the IP address adopted by the remote UE in the cell coverage range, thereby ensuring the continuity of data transmission (Ouyang: [Page 5]).
However, Liu and Ouyang do not explicitly disclose:
 and the identifier of the relay device.
However, Rohit further discloses an 'UE NAS Message' with the identity of the said relay node 'RN_ID' to be sent to the MME_UE 101a via Donor eNB 30…, RN_TAG is then transmitted from the RN 10 to the MME_UE 101a via DeNB 30…, MME_UE generates a relay node resource request (RR Request) message to be sent to MME_RN 101b. (In case of multiple relay nodes in sequence, 'RR Request' message comprises of bearer resource request for the respective relay nodes, as shown in FIG.10) (Rohit: ¶ [0067]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rohit in the teachings of Liu and Ouyang. A person having ordinary skill in the art would have been motivated to do so because if the MME_UE 101a finds that the UE NAS Message does not pertain to UE 20 bearer request, then the received message is handled as 'other control plane signalling message'. If the MME_UE 101a does not grant UE 20 bearer request, then MME_UE 101a generates 'UE NAS message for bearer resource reject' and forwards it for UE 20 via DeNB 30 (Rohit: ¶ [0067], also see ¶ [0006]).

Regarding Claim 26,
Claim 26 is dependent on Claim 20, and the combination of Liu, Ouyang and Rohit  discloses all the limitations of Claim 20. Liu further discloses wherein the method further comprises: sending, by the mobility management entity of the remote device, a key request message to a security function entity for the security function entity (Liu: ¶ [0057] MME searches an International Mobile Subscriber Identity (IMSI) corresponding to the UE according to the GUTI…, sends an Authentication Data Request to a Home Subscriber Server (HSS), ¶ [0058] Authentication Data Request carries information such as an IMSI) to obtain, based on the key request message, a key used to protect communication security between the remote device and the relay device and a security parameter required for generating the key (Liu: ¶ [0059] the HSS finds a shared key K corresponding to the UE according to the IMSI of the UE, randomly generates a random number RAND, and generates an Authentication Vector (AV ) corresponding to the UE according to the RAND…, ¶ [0060] AV includes an RAND, Expected Response (XRES), KASME and Authentication Token (AUTN). The RAND is a random number, the XRES is an expected response, the KASME is a root key found according to KSIASME and the AUTN is an authentication token, ¶ [0073] the key shared with the RN needs to be used for performing security processing for the derived key, such as encryption or integrity protection), for the security function entity to feed back, to the mobility management entity of the remote device (Liu: ¶ [0061] HSS returns an Authentication Data Response to the MME), the key and the security parameter required for generating the key (Liu: ¶ [0060] AV includes an RAND, Expected Response (XRES), KASME and Authentication Token (AUTN). The RAND is a random number, the XRES is an expected response, the KASME is a root key found according to KSIASME and the AUTN is an authentication token, ¶ [0062] response carries the AV and the key identifier KSIASME corresponding to the key KASME,   ¶ [0061]), wherein the key request message comprises the identifier of the remote device (Liu: ¶ [0058] Authentication Data Request carries information such as an IMSI).



Regarding Claim 27,
Liu discloses an apparatus (Liu: ¶ [0050] UE, ¶ [0055] After receiving the RRC Connection Complete message, the eNB sends an Initial UE message to the MME, ¶ [0206] All or parts of the content in the technical schemes provided in the preceding embodiments can be implemented through software programming, ¶ [0193]), comprising: 
a transceiver (Liu: ¶ [0050] UE, ¶ [0018] information transmitted between the user equipment and the relay node); 
a processor (Liu: ¶ [0206] All or parts of the content in the technical schemes provided in the preceding embodiments can be implemented through software programming. The software programs can be stored in accessible storage media, including the hard disk, compact disk, and floppy disk in a computer); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (Liu: ¶ [0206] All or parts of the content in the technical schemes provided in the preceding embodiments can be implemented through software programming. The software programs can be stored in accessible storage media, including the hard disk, compact disk, and floppy disk in a computer) and discloses all the limitations of Claim 27, in combination with Ouyang and Rohit, as discussed in Claim 20. Therefore, Claim 27 is rejected using the same rationales as discussed in Claim 20.

Regarding Claims 28 and 30-33,
Claims 28 and 30-33 are dependent on Claim 27, and the combination of Liu, Ouyang and Rohit discloses all the limitations of Claim 27. The combination of Liu, Ouyang and Rohit discloses all the limitations of Claims 28 and 30-33 as discussed in Claims 21 and 23-26. Therefore, Claims 28 and 30-33 are rejected using the same rationales as discussed in Claims 21 and 23-26.
Regarding Claim 29,
Claims 29 is dependent on Claim 28, and the combination of Liu, Ouyang and Rohit discloses all the limitations of Claim 28. The combination of Liu, Ouyang and Rohit discloses all the limitations of Claim 29 as discussed in Claim 22. Therefore, Claim 29 is rejected using the same rationales as discussed in Claim 22.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20130236016-A1
US-20160360563-A1
US-20160088668-A1
US-20170086114-A1
US-20180295497-A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494


/Jeremy S Duffield/Primary Examiner, Art Unit 2498